Citation Nr: 1446734	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-04 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Loreain Tolle, Accredited Agent


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in an August 2014 Travel Board hearing, the transcript of which is included in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the August 2014 Board hearing, the representative of record noted that the Veteran's PTSD symptoms had worsened since his last VA examination conducted in November 2010.  See August 2014 Board Hearing Transcript at pg. 10.  Further, the representative stated that, due to the Veteran's psychiatric treatment at VA in the last four years, the November 2010 examiner did not have an accurate history of the Veteran's PTSD symptoms and treatment at that time.  Id.  In light of these contentions, the Board finds that new VA examination is warranted.  

Further, the last VA treatment note of record is dated December 12, 2011.  During the August 2014 hearing, the Veteran's representative noted that the Veteran was receiving treatment and medications from the East Orange VA Medical Center.  On remand, updated VA treatment records should be obtained and associated with VBMS or Virtual VA.

A TDIU claim is part of this appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  As any decision with respect to the claim for an increased rating for the service-connected PTSD disability may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claim for an increased rating; as such, adjudication of the TDIU claim is deferred until adjudication of the increased rating claim.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with the appropriate VCAA notice relating to a claim for a TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish entitlement to a TDIU.

2.  Perform any additional development with respect to the claim for a TDIU, to include obtaining from the Veteran a detailed statement regarding his post-service work history as well as all of his education and training.  All actions to obtain the requested statement should be documented fully in the claims file.

3.  Obtain all treatment records from the East Orange VAMC from December 13, 2011 to the present and associated them with the record.  Any negative responses should be properly documented in the record.

4.  Schedule the Veteran for a VA PTSD examination in order to assess the current severity of his PTSD disability. Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The VBMS and Virtual VA files should be reviewed by the examiner in connection with the examination.

The examiner should also provide an opinion as to the effect of the Veteran's service-connected PTSD disability on the ability to secure (obtain) and follow (maintain) substantially gainful employment.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



